DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The Amendment to the Abstract is acceptable and will be entered. 
Response to Arguments
Applicant’s arguments, see pages 7 and 11-14, filed June 17, 2022, with respect to the Claim Objections and 35 USC 112(b) rejection of Claims 1-15 have been fully considered and are persuasive.  The Applicant is correct in noting that an incorrect listing of the claims was used by the Examiner in the March 17, 2022 Office Action, and the use of this incorrect claim listing was the basis for many of the 112(b)/indefiniteness concerns and Claim Objections presented in this rejection.  The Examiner appreciates Applicant’s efforts to address the 112(b) concerns that were not affected by using the incorrect claim listing.  Accordingly, all of the valid 112(b) concerns have been corrected. The Claim Objections to Claims 4-15 and the 35 USC 112(b) Rejection of Claims 1-15 have been withdrawn. 
Applicant’s arguments, see pages 7 and 14-15, filed June 17, 2022, with respect to the 35 USC 103 rejection of Claims 1-3 have been fully considered and are persuasive.  The 35 USC 103 Rejection of Claims 1-3 has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Griffith on June 30, 2022.

The application has been amended as follows: 

Claim 2  (Examiner’s Amendment)  The palletizing apparatus as claimed in claim 1, wherein each of the angles (Al, A2, A3) between each adjacent two of the sides lies in a range between 1° and 89°

Claim 16  (New; Examiner’s Amendment)  The palletizing apparatus as claimed in claim 2, wherein each of the angles (Al, A2, A3) between each adjacent two of the sides lies in a range between  50° and 70°.

This Examiner’s Amendment removes the narrower, “preferably” limitation from Claim 2 and moves it to a new dependent Claim 16, as allowed by MPEP 2173.05(c ).

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach a palletizing apparatus and method that includes the combination of, inter alia:
a lifting apparatus in the form of column, the column having at least three sides;
three separate guide devices, one guide arranged on each of the three sides;
three separate carriages, one carriage arranged on each of the three guides, each carriage being movable in the vertical direction; wherein
the sides are oriented parallel in the vertical direction and at least two angles between adjacent two of the three sides are other than 90°.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652